Citation Nr: 0016679	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-10 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of a 
fractured nose with nosebleeds.

2. Entitlement to service connection for low back pain.

3. Entitlement to service connection for residuals of 
dehydration.

4. Entitlement to service connection for residuals of 
hepatitis B.

5. Entitlement to service connection for folliculitis.

6. Entitlement to service connection for 
hypercholesterolemia.

7. Entitlement to service connection for leukopenia.

8. Entitlement to service connection for tinea, chest and 
back.

9. Entitlement to service connection for right sided weakness 
due to undiagnosed illness.

10. Entitlement to service 
connection for duodenitis and constipation due to 
undiagnosed illness.

11. Entitlement to an increased 
disability evaluation for right knee arthralgia with 
slight limitation of motion, currently evaluated as 10 
percent disabling.

12. Entitlement to an increased 
(compensable) disability evaluation for small avulsion 
fracture, anterior lateral aspect, right talus.

13. Entitlement to an earlier 
effective date for the award of service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in August 1995 by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. There is no competent evidence of disability due to 
undiagnosed illness to include right-sided weakness or 
duodenitis and constipation shown to be first manifest 
during service in the Southwest Asia theater of operations 
during the Persian Gulf War or after service discharge.

2. There is no competent evidence of record to establish the 
presence of disability manifested by low back pain, 
residuals of a fractured nose with nosebleeds, residuals 
of dehydration, residuals of hepatitis B, 
hypercholesterolemia or leukopenia which is related to the 
appellant's period of service.

3. The record reflects that the appellant developed a skin 
disorder variously claimed as folliculitis and tinea of 
the chest and back during service.

4. The appellant's right knee disability is manifested by 
complaints of pain when pivoting and is not productive of 
more than slight limitation of motion.

5. The appellant's avulsion fracture of the right talus is 
manifested by complaints of occasional pain with use and 
is not productive of compensable functional impairment.

6. There is no evidence of record that the appellant 
submitted a claim for migraine headaches prior to July 
10th, 1997.



CONCLUSIONS OF LAW

1. The claims for service connection for disability due to 
undiagnosed illness to include right sided weakness or 
duodenitis and constipation are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2. The claims for service connection for disability 
manifested by low back pain, residuals of a fractured nose 
with nosebleeds, residuals of dehydration, residuals of 
hepatitis B, hypercholesterolemia and leukopenia are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3. A skin disorder variously claimed as folliculitis and 
tinea of the chest and back was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4. The criteria for a disability evaluation in excess of 10 
percent for right knee arthralgia, with slight limitation 
of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5010-5261 (1999).

5. The criteria for a compensable disability evaluation for 
an avulsion fracture of the anterior lateral aspect of the 
right talus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, Diagnostic 
Codes 5299-5271 (1999).

6. The criteria for an effective date earlier than July 10th, 
1997, for the award of service connection for migraine 
headaches are not met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Persian Gulf War Syndrome

Right-Sided Weakness, Duodenitis and Constipation Due to 
Undiagnosed Illness

Initially, the Board notes that the appellant has claimed 
entitlement to service connection for right-sided weakness, 
duodenitis and constipation due to undiagnosed illness.  

The applicable regulation, 38 C.F.R. § 3.317 provides for 
compensation for certain disabilities due to undiagnosed 
illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The 6-
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

The Board further notes that a well grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of:  (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War;  (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness;  (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period;  and (4) a nexus between the chronic 
disability and the undiagnosed illness.  See VAOPGCPREC 4-99.

After review of the evidence of record, the Board concludes 
that the appellant's claims for service connection for 
disorders due to undiagnosed illness are not well grounded.  
While the record reflects that the appellant has the 
requisite service to meet the first element of a well 
grounded claim as noted above, the Board finds that these 
claims fail with respect to the remaining elements such to 
meet the threshold pleading requirement for well grounded 
claims for disabilities due to undiagnosed illness in 
accordance with § 3.317.

With respect to the appellant's complaints of right-sided 
weakness, while a VA examiner indicated on sensory 
examination in August 1996, that there were "subtle but 
probably real abnormalities," it was further noted that the 
appellant's symptoms of loss of feeling and weakness may be 
due to problems with his cervical spinal cord that may be 
intermittently compressed without having bony abnormalities 
visible on x-rays.  However, subsequent electrodiagnostic 
testing in October 1996 revealed no abnormalities and on VA 
examination in May 1998, the neurologic examination was 
normal.  The VA examiner commented that the appellant had 
some reluctance to move parts of his right side secondary to 
inflammatory disease and that there was no persisting right-
sided disabling neurologic deficit.  In view of these 
findings and the absence of objective indications of chronic 
disability to include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification, the Board concludes that the provisions of 
§ 3.317 for undiagnosed illness due to service in the Persian 
Gulf are not applicable.  

The appellant's assertions regarding his right-sided weakness 
have been carefully considered.  However, the presence of 
chronic disability manifested by this symptomatology has not 
been shown nor has a nexus between any alleged chronic 
disability and undiagnosed illness been documented within any 
competent evidence of record.  In this regard, the Board 
notes that the VA General Counsel has indicated that the 
requirement of "objective indications" appears to 
contemplate evidence other than the appellant's own 
statements or testimony.  It was further indicated that in 
discussing the requirement for proof of disability under 38 
U.S.C. § 1117, the House Committee on Veterans' Affairs 
stated that, "the Committee intends that there must be some 
objective indication or showing of the disability which is 
observable by a person other than the veteran, or for which 
medical treatment has been sought."  VAOPGCPREC 4-99 citing 
H.R. Rep. No. 669, 103d, Cong., 2d Sess. 7 1994).  
Furthermore, the claim is not well grounded on a direct 
incurrence basis in the absence of evidence of a current 
disability manifested by right-sided weakness.  See Combee 
supra.

With regard to the appellant's complaints regarding abdominal 
pain, these complaints have been attributed to the diagnoses 
of duodenitis and constipation and as such, the provisions of 
§ 3.317 for undiagnosed illness due to service in the Persian 
Gulf are not applicable.  The Board further notes that the 
record reflects that the appellant was seen for complaints of 
abdominal pain and irregular bowel movements in March 1978, 
November 1979 and July 1982, prior to his service in the 
Persian Gulf.  However, the remainder of the service medical 
records including the service separation examination in 
February 1995 do not document the presence of a chronic 
gastrointestinal disorder.  On VA examination in July 1995 
and again in August 1996, no significant gastrointestinal 
abnormalities were noted, although the appellant's reported 
history of constipation was noted on VA examination in August 
1996.

While constipation and mild duodenitis were diagnosed on VA 
examination in May 1998, there was no competent evidence to 
relate that finding to the appellant's period of active duty.  
In the absence of a competent opinion which provides the 
required nexus or relationship between any current 
gastrointestinal disorder and the appellant's service, the 
Board concludes that a well grounded claim for duodenitis and 
constipation on a direct incurrence basis has not been 
submitted.

In reaching the above conclusion, the appellant's contentions 
and testimony have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where 
the Court found that the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert. 


II.  Well Grounded Claims  

Low Back Pain, Residuals of a Fractured Nose to include 
Nosebleeds, Residuals of Dehydration, Residuals of Hepatitis 
B, hypercholesterolemia and leukopenia

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
disability manifested by low back pain, residuals of a 
fractured nose with nosebleeds, residuals of dehydration, and 
residuals of hepatitis B.  As noted above, to meet the 
requirement of a well grounded claim such to allow for 
analysis of the merits of the claim for service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown supra.

In this case, the record does not reflect any competent 
evidence of any current low back pathology, residuals of 
dehydration, or residuals of hepatitis B.  In the absence of 
such evidence, these claims fail to meet the threshold 
pleading requirement of well grounded claims.  On VA 
examination in July 1995, no lumbar spine abnormalities were 
found and the diagnoses included status post hepatitis with 
no known residuals and history of dehydration with no known 
residuals.  Subsequent VA examinations in August 1996 and May 
1998, reflect similar findings.  In fact, on VA examination 
in May 1998, the examiner commented with respect to the 
lumbar spine that "I can find no objective evidence of 
organic pathology to explain his low back pain."

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence of current disability of 
the lumbar spine or disability attributable to dehydration or 
hepatitis B.  

With respect to residuals of a fractured nose with 
nosebleeds, the Board notes that on VA examination in May 
1998, the examiner commented that there was massive deviation 
of the septum with large spurring to the left with 
significant obstruction.  It was further noted that there was 
significant compensatory hypertrophy of the turbinates and 
significant hyperemia of the tissues.  The examiner concluded 
that based upon these findings, the appellant's nose bleeds 
were coming primarily from the right side and that the 
bleeding was created by the abnormal air circulation through 
the deformed nose.  However, there is no objective evidence 
of inservice trauma nor is there any competent evidence to 
relate these findings to any inservice incident.  
Accordingly, while the presence of current nasal disability 
is shown, the absence of evidence of in-service incurrence of 
an injury and competent medical evidence of a nexus between 
the claimed in-service injury and the present disability 
renders the appellant's claim not well grounded.  The Board 
notes that the appellant has indicated that he injured his 
nose as the consequence of a fall during service; however, 
the service medical records fail to document any treatment 
for residuals of a nose injury or for any nasal abnormality.

With respect to the claims for service connection for 
hypercholesterolemia and leukopenia, the Board notes that 
these are laboratory findings and not disabilities for which 
VA benefits are available.  In the absence of any identified 
underlying pathology and current disability associated with 
these clinical test results, these claims are not well 
grounded.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


III.  Service Connection

Folliculitis, Tinea

Initially, the Board notes that the appellant's claims for 
service connection for folliculitis and tinea are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
evidence of treatment for skin complaints during service 
coupled with the post-service evidence of a skin disorder are 
deemed sufficient to render these claims plausible.

As noted above, for service connection to be granted, it is 
required that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Furthermore, with chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary symptoms, or any cough, 
etc., in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, etc., 
first shown as a clear-cut clinical entity, at some later 
date.  Id.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; see Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After review of the evidence of record, the Board concludes 
that entitlement to service connection for a skin disorder 
variously claimed as folliculitis and tinea of the chest and 
back is warranted.  Although the service medical records fail 
to document complaints, manifestations or treatment for a 
skin disorder, the appellant has testified that he did, in 
fact, receive regular treatment, especially for scalp 
complaints.  When viewed in light of the findings on VA 
examination in July 1995, several months after service 
discharge as well as the subsequent VA treatment and 
examination reports in August 1996, the Board concludes that 
a skin disorder, most recently identified as seborrheic 
dermatitis had its onset during the appellant's period of 
active duty.


IV.  Increased Disability Evaluations

Right Knee Arthralgia with Slight Limitation of Motion and 
Avulsion Fracture, Anterior Lateral Aspect, Right Talus

Initially, the Board notes that the appellant's claims for 
increased ratings for his right knee and right talus 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  In this case, the appellant has appealed 
the rating decision which granted service connection and 
assigned the initial ratings.  Accordingly, these claims for 
increased disability evaluations are well grounded.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Furthermore, the 
Board finds that all relevant facts have been properly 
developed and no additional assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous rating for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27.

The appellant has disagreed with the original disability 
ratings assigned for his right knee and right talus 
disabilities.  In this regard, the Board notes that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the appellant has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  

Upon review of the SOC provided to the appellant, the RO 
identified the issues on appeal as evaluation of the service-
connected small avulsion type fracture, anterior lateral 
aspect, right talus and evaluation of right knee arthralgia 
with slight limitation of motion.  Throughout the course of 
this appeal, the RO has evaluated all the evidence of record 
in determining the proper evaluation for the appellant's 
service-connected disabilities.  The rating decision that 
granted service connection for these conditions considered 
all the evidence of record in assigning the original 
disability ratings.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claims of disagreement with 
the original ratings properly considered based on all the 
evidence of record.  Accordingly, the Board concludes that 
the RO complied with the substantive tenets of Fenderson in 
its adjudication of the appellant's claims.

Review of the record reveals that service connection for 
small avulsion type fracture involving the anterior lateral 
aspect of the talus (diagnosed as old injury to the right 
foot) and for right knee arthralgia with slight limitation of 
motion was granted by rating decision dated in August 1995.  
The RO assigned a noncompensable disability evaluation and a 
10 percent rating, respectively, effective from June 1st, 
1995.  The rating board noted that in July 1980, the 
appellant sustained a fracture of the right talus.  Treatment 
reports at that time indicated that there was only slight 
displacement of the small fragment and that the foot was 
otherwise within normal limits.  No additional foot 
complaints or treatment were noted during service.  On VA 
examination in July 1995, the range of motion of the right 
ankle was dorsiflexion to 10 degrees, plantar flexion to 34 
degrees, inversion to 54 degrees and eversion to 12 degrees.  
The diagnosis was old injury to the right foot.  With respect 
to the right knee, the rating board indicated that the 
appellant was seen during service for complaints of right 
knee pain with an impression of possible overuse syndrome.  
On VA examination in July 1995, the right knee range of 
motion was flexion to 124 degrees an extension to 0 degrees.  
The diagnosis was old injury to the right knee with 
arthralgias.

In August 1996, the appellant underwent VA examination.  He 
reported that he twisted his right foot and knee while in 
officer's training and sustained an avulsion fracture of the 
right talus.  He indicated that he had pain in the right foot 
with prolonged walking and in the knee when he pivots on the 
right foot.  He noted that he had no pain with walking or 
running in a straight line and no swelling.  On physical 
examination his gait was noted to be normal.  There was no 
swelling or effusion of the right knee and no evidence of 
quadriceps atrophy.  There was no retropatellar crepitance 
and his ligaments were stable to varus and valgus stress.  
The anterior and posterior drawer tests and Lachman's test 
were negative; however, tenderness was noted medially.  The 
right knee range of motion was flexion to 150 degrees and 
extension to 0 degrees.  With respect to the right foot, 
there was no swelling or deformity in the right foot or 
ankle.  There was 20 degrees of dorsiflexion and 40 degrees 
of plantar flexion in the ankle.  In the hindfoot, he had 30 
degrees of inversion and 20 degrees of eversion.  Tenderness 
was noted over the dorsal and medial aspect of the midtarsal 
area.  Posterior tibial and dorsalis pedis pulses were 
palpable.  The diagnoses were no objective evidence of 
organic pathology found in the right knee, status post 
gunshot wound, right talus.

On VA examination in May 1998, the appellant indicated that 
he injured his right ankle in a softball game and 
subsequently sustained an accidental gunshot wound to his 
right foot.  He reported complaints of occasional episodes of 
cramping in the right ankle while walking.  On physical 
examination it was noted that his gait was normal.  The right 
ankle range of motion was dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees and eversion 
to 20 degrees.  There was no swelling or effusion and the 
posterior tibial pulse was palpable.  On x-ray examination 
there was no narrowing of the articular cartilage.  There 
were small metallic fragments associated with the gunshot 
wound and there was some ossification of the capsule along 
the anterior lip of the tibia.  There were some islands of 
ossification in the anterior capsule superior to the neck of 
the talus.  The diagnoses included status post gunshot wound, 
right ankle without residual impairment.

Analysis

The appellant's right knee disability is currently evaluated 
pursuant to Diagnostic Codes 5010-5261.  Pursuant to Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings is to be rated as degenerative arthritis.  
Degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  See Code 5003.  
In this case, the RO has evaluated the right knee disability 
based upon complaints of arthralgia and slight limitation of 
extension pursuant to Code 5261.  Under Code 5261, limitation 
of extension to 5 degrees warrants a noncompensable 
disability evaluation.  Where the limitation is to 10 degrees 
a 10 percent evaluation is warranted.  

After careful review of the evidence of record, the Board 
concludes that entitlement to an evaluation in excess of the 
currently assigned 10 percent is not warranted.  The 
objective evidence of record does not document the presence 
of bony pathology in the right knee.  Furthermore, there are 
no findings to support the presence of any compensable 
limitation of motion.  The only significant finding of record 
was noted on VA examination in August 1996 involving 
tenderness medially over the knee.  

In evaluating this claim, the Board has considered whether an 
increased evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A joint that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  Furthermore, 
consideration has been given to whether or not there is more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

However, there is no evidence in this case showing that the 
appellant has any additional functional impairment due to the 
right knee disorder.  He has not alleged such, and the VA 
examinations in 1995, 1996 and 1998 did not show any findings 
indicative of functional loss.  The appellant's only 
complaint was that he has pain medially when he pivots on his 
foot.  While the Board is required to consider the effect of 
the appellant's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The appellant's complaints, standing 
alone, without any objective evidence of additional 
disability, do not provide a basis for an increased 
disability evaluation when the current rating is based, in 
part, on reported pain in the knee joint.  

In reaching this conclusion, the Board has considered all 
other potentially applicable Diagnostic Codes; however, the 
evidence of record provides no basis for evaluation pursuant 
to an alternate Code. 

Avulsion Fracture, Right Talus

The appellant's right talus disorder is currently evaluated 
pursuant to Code 5271 which provides that moderate limitation 
of motion of the ankle warrants a 10 percent evaluation and a 
marked limitation of motion warrants a 20 percent evaluation.

The objective evidence of record in this case fails to 
support the presence of a moderate limitation of motion of 
the right ankle or any other additional functional impairment 
attributable to the avulsion fracture of the right talus.  
The appellant's reported complaints of occasional pain or 
cramping in the right ankle while walking have been carefully 
considered by the Board.  However, in the absence of any 
findings of moderate limitation of ankle motion, or any other 
disability related to the avulsion fracture of the right 
talus, entitlement to a compensable disability evaluation has 
not been shown.  

As noted above, the Board has considered whether an increased 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
consideration has been given to whether or not there is more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  However, there is no evidence in this case showing 
that the appellant has any additional functional impairment 
due to the right talus fracture.  While he has reported 
complaints of occasional pain in the foot on walking, VA 
examinations in 1995, 1996 and 1998 did not show any findings 
indicative of functional loss.  While the Board is required 
to consider the effect of the appellant's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, supra.  The appellant's complaints, 
standing alone, without any objective evidence of disability, 
do not provide a basis for a compensable disability 
evaluation.  

In reaching this conclusion, the Board has considered all 
other potentially applicable Diagnostic Codes; however, the 
evidence of record provides no basis for evaluation pursuant 
to an alternate Code. 

The Board has considered the appellant's statements and 
testimony offered in support of his claims for increased 
disability evaluations.  However, these assertions regarding 
the severity of his disabilities are found to be outweighed 
by the objective medical evidence to the contrary.  
Accordingly, in weighing the evidence of record, the 
preponderance of the evidence is against entitlement to 
increased evaluations.


V.  Earlier Effective Date

The appellant contends that the effective dates for the award 
of service connection for migraine headaches should be 
earlier than July 10th, 1997.

Review of the record reveals that the appellant's original 
claim was received by VA in June 1995.  At that time, the 
appellant claimed entitlement to service connection for 
hepatitis and dehydration.  On VA examination in July 1995, 
the appellant reported a past history of headaches with 
"none at the present time."  In correspondence dated in 
April 1996, the appellant indicated that he experienced 
headaches when he exercised or had to "march/walk/stand 
around."  However, he further indicated that these symptoms 
were associated with numerous other complaints, apparently 
attributable to his episodes of dehydration.  He was provided 
a Statement of the Case in July 1996, and in his VA Form 1-9, 
Substantive Appeal dated in April 1997, he specifically 
indicated that headaches were part of the constellation of 
symptomatology of the residual disability attributable to 
dehydration.  The first indication within the record that the 
appellant was claiming entitlement to service connection for 
headaches as a separate disability from his claim for 
dehydration was during his hearing before a Hearing Officer 
on July 10th, 1997.

Accordingly, the RO assigned the effective date for the award 
of service connection for migraine headaches to July 10th, 
1997, the date considered to be the date of receipt by VA of 
the appellant's claim.  See 38 C.F.R. § 3.400 (2)(i).  
Although the appellant now argues that he claimed entitlement 
to service connection for headaches since June 1995, and that 
his claim for dehydration was, in fact, also a claim for 
headaches, the evidence of record as summarized above does 
not support that assertion.  In this regard, the Board notes 
that due to the inherent confusion involving claims for 
disabilities which involve multiple symptoms, the regulations 
consistently provide that claims are to be specific in 
nature.  See § 3.151 (A specific claim ...); § 3.152 (A 
specific claim ...); § 3.155 (Such informal claim must identify 
the benefit sought.) (emphasis added). 

In view of the above and the lack of any additional evidence 
within the record to establish an effective date earlier than 
July 10th, 1997, for the award of service connection for 
migraine headaches, entitlement to an earlier effective date 
is not warranted.

ORDER

Service connection for undiagnosed illness to include right-
sided weakness or duodenitis and constipation shown to be 
first manifest during service in the Southwest Asia theater 
of operations during the Persian Gulf War or after service 
discharge is denied.

Service connection for disability manifested by low back 
pain, residuals of a fractured nose with nosebleeds, 
residuals of dehydration, residuals of hepatitis B, 
hypercholesterolemia or leukopenia which is related to the 
appellant's period of service is denied.

Service connection for a skin disorder is granted.

A disability evaluation in excess of 10 percent for right 
knee arthralgia with slight limitation of motion is denied.

A compensable disability evaluation for small avulsion 
fracture, anterior lateral aspect, right talus is denied.

An effective date earlier than July 10th, 1997, for the award 
of service connection for migraine headaches is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

